     Case 3:20-cv-02037-JLS-NLS Document 15 Filed 12/17/20 PageID.50 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MAUREEN STRATTON,                                   Case No.: 20-CV-2037 JLS (NLS)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTIONS: (1) TO DISMISS
                                                         DEFENDANT GARTNER, INC.
14   LIFE INSURANCE COMPANY OF
                                                         GROUP INSURANCE PLAN
     NORTH AMERICA and GARTNER,
15                                                       WITHOUT PREJUDICE, AND
     INC. GROUP INSURANCE PLAN,
                                                         (2) FOR DE NOVO REVIEW
16                                   Defendants.
17                                                       (ECF Nos. 11, 13)
18
19         Presently before the Court are the Parties’ Joint Motions (1) to Dismiss Defendant
20   Gartner, Inc. Group Insurance Plan Without Prejudice (“Joint Mot. to Dismiss,” ECF No.
21   11), and (2) for De Novo Review (“Joint Mot. for De Novo Review,” ECF No. 13).
22         Good cause appearing, the Court GRANTS the Parties’ Joint Motion to Dismiss.
23   The Court DISMISSES WITHOUT PREJUDICE Defendant Gartner, Inc. Group
24   Insurance Plan from this action, with each party to bear its own attorneys’ fees and costs.
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                               20-CV-2037 JLS (NLS)
     Case 3:20-cv-02037-JLS-NLS Document 15 Filed 12/17/20 PageID.51 Page 2 of 2



1          Good cause appearing, the Court also GRANTS the Joint Motion for De Novo
2    Review. The Court will apply a de novo standard of review in this action.
3          IT IS SO ORDERED.
4    Dated: December 17, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            20-CV-2037 JLS (NLS)
